Title: From John Quincy Adams to Abigail Smith Adams, 15 October 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				99.
					My dear Mother.
					Ealing 15. October 1816.
				
				The quiet Season has at length arrived. For the last six weeks I have had no occasion to go into London, except upon business, and there is some relaxation of that—Almost all the Cabinet Ministers are absent upon excursions; and Lord Castlereagh is gone to Ireland to see his father. The Morning Chronicle gives a shrewd hint, that it is the sign that Parliament will be dissolved, and that his Lordship is gone upon an electioneering campaign—The Courier says Parliament will not be dissolved, and that the visit of a Son to his father is amply sufficient to account for Lord Castlereagh’s journey—On this occasion I agree with the Courier in opinion—And Oh! that I too could make a visit to my father!You will learn from the newspapers, that the Lord Mayor of London, of whose polite and friendly attentions to us, I have more than once made mention to you, is as popular among his Constituents, as he is at Little Boston—The Livery of London by a commanding majority, and a Spirit which the Court of Alderman did not venture to resist, have rechosen him for the ensuing year—an honour which for more than a century no other Lord Mayor has enjoyed. This is attributed partly to the uncommon ability and vigour with which he has filled the Office, and partly to the political dispositions of the People in the City—There is a certain dissatisfaction spreading not only among the Citizens of London, but throughout the kingdom, occasioned by what are called the distresses of the Country; that is, by the load of taxes.Mr Russell, our  Minister to Sweden passed through London last week on his way to Liverpool, to embark for the United States. It is rumoured that he proposes shortly to return, with a fair partner from Boston.George says that he sends you a copy of his journal by the month—He will give you an account of his visit to Cambridge—your ever affectionate Son.
				
					A.
				
				
			